DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: An embodiment wherein rail member provided in the headlining and mounted for the second type of roof airbag module to be moveable [Specification, ¶ 0013 and 0025 (Claims 2-3 and 14-15)].
Species II: An embodiment wherein the controller is configured to diagnose whether the angle detector fails, and when the controller determines that the angle detector fails, acquire the rotation angle of the seat based on the image of the seat acquired by the image acquirer [Specification, ¶ 0014, 0053,  and 0157 (Claims 4 and 17-18)].
Species III: An embodiment wherein the controller is configured to determine whether an infant or a child sits on the seat based on the image of the seat acquired by the image acquirer and control deactivation of the first type of roof airbag module and the second type of roof airbag module when the controller determines that the infant or 
Species IV: An embodiment further comprising a front airbag module provided in front of the seat and a side airbag module provided between the seat and a door, wherein the controller is configured to control activation of the front airbag module and the side airbag module when the controller determines that the detected rotation angle of the seat is less than the first reference angle [Specification, ¶ 0016, 0030 and (Claims 6 and 20)].
Species V: An embodiment further comprising a front airbag module provided in front of the seat and a side airbag module provided between the seat and a door, wherein the controller is configured to control activation of the front airbag module, the side airbag module, and the second type of roof airbag module when the controller determines that the detected rotation angle of the seat is greater than a fourth reference angle. [Specification, ¶ 0018, 0031 and (Claims 8 and 21)].
Species VI: An embodiment wherein a direction in which the second type of roof airbag module is deployed is opposite to a direction in which the seat is rotated 180 degrees with respect to a forward traveling direction of the vehicle [Specification, ¶ 0021, 0181 and (Claim 11)].
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of controlling airbags. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these 6 species pertain airbag control, searching these six distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Specie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESS WHITTINGTON/Examiner, Art Unit 3669